                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                          MAR 1 6 2020
                                MISSOULA DIVISION
                                                                                 Districl Coun
                                                                         Distnct Of Montana
                                                                             Miecoula



 HELENA HUNTERS AND
 ANGLERS ASSOCIATION,and                         CV 19-47-M-DLC
 MONTANA WILDLIFE
 FEDERATION,
                                                 (Consolidated with Case No.
              Plaintiffs, and                    CV 19-106-M-DLC)

 ALLIANCE FOR THE WILD
 ROCKIES,and NATIVE                                ORDER
 ECOSYSTEM COUNCIL

              Consolidated Plaintiffs,

        vs.




 LEANNE MARTEN,in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

              Federal Defendants, and

 STATE OF MONTANA,and
 MONTANA BICYCLE GUILD


              Defendant-Intervenors


      Before the Court is Federal Defendants’ unopposed Motion for Leave to

Appeal Telephonically. (Doc. 98.) Counsel for Federal Defendants requests

permission to appear by teleconference pursuant to Local Rule 7.1(e) in light of



                                         -1-
travel restrictions being implemented within the executive branch. {Id. at 2.) This

motion is GRANTED.


      IT IS ORDERED that Federal Defendants may appear at the hearing on

March 18, 2020 telephonically.

      IT IS FEfRTHER ORDERED that Federal Defendants may provide the

Court and parties with PDF copies of the demonstrative exhibits that they intend to

refer to at oral argument. The Court will notify the parties, by separate email, with

instructions for calling in.

      DATED this     \(hay of March, 2020.
                                                  r

                                               Dana E. Christensen, Chief Judge
                                               United States District Court




                                         -2-
